09-1484-ag
         Jiang v. Holder
                                                                                        BIA
                                                                                  Abrams, IJ
                                                                                A200 038 251


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of February, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                         Circuit Judges.
11       _____________________________________
12
13       ZHONG JIANG,
14                Petitioner,
15
16                         v.                                   09-1484-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                Henry Zhang; Zhang & Associates,
24                                      P.C., New York, New York.
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Leslie McKay, Assistant
27                                      Director; Sabina M. Lofty, Trial
28                                      Attorney, Office of Immigration
29                                      Litigation, United States Department
30                                      of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Zhong Jiang, a native and citizen of the People’s

6    Republic of China, seeks review of a March 24, 2009 order of

7    the BIA affirming the November 28, 2007 decision of

8    Immigration Judge (“IJ”) Steven R. Abrams, which denied

9    Jiang’s application for asylum and withholding of removal.

10   In re Zhong Jiang No. A200 038 251 (BIA Mar. 24, 2009),

11   aff’g No. A200 038 251 (Immig. Ct. N.Y. City Nov. 28, 2007).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, this Court reviews

15   the IJ’s decision including the portions not explicitly

16   discussed by the BIA.     Yun-Zui Guan v. Gonzales, 432 F.3d

17   391, 394 (2d Cir. 2005).     The applicable standards of review

18   are well-settled.     See 8 U.S.C. § 1252(b)(4)(B); see, e.g.,

19   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

20   Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

21       Substantial evidence supports the agency’s adverse

22   credibility determination.     See Xiu Xia Lin, 534 F.3d at 167

23   (2d Cir. 2008).     The agency reasonably relied on: (1)

                                     2
1    Jiang’s testimony that he attended a Falun Gong rally on May

2    13, 2007, which conflicted with the photographs he

3    submitted, dated April 2007; (2) the lack of detail in his

4    testimony about the injuries he allegedly suffered; (3) his

5    lack of corroborative evidence; and (4) inconsistencies in

6    his testimony regarding his and his father’s stomach

7    ailments.

8        No reasonable fact finder would be compelled to credit

9    Jiang’s explanations for these inconsistencies.        See Majidi

10   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).        Moreover,

11   the agency’s reliance on Jiang’s failure to submit

12   corroborating evidence was reasonable.       See Biao Yang v.

13   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).       Under the REAL

14   ID Act, which applies to Jiang’s application for relief, “an

15   IJ may rely on any inconsistency or omission in making an

16   adverse credibility determination as long as the ‘totality

17   of the circumstances’ establishes that an asylum applicant

18   is not credible.”   Xiu Xia Lin, 534 F.3d at 167 (2d Cir.

19   2008) (emphasis in original).       Accordingly, the

20   discrepancies the agency identified provide substantial

21   evidence for the adverse credibility determination.        See 8

22   U.S.C. § 1158(b)(1)(B)(iii).    Because Jiang’s claims for

23   relief were based on the same factual predicate, the

                                     3
1    agency’s denial of asylum, withholding of removal, and CAT

2    relief was proper.   See Paul v. Gonzales, 444 F.3d 148, 156-

3    57 (2d Cir. 2006).

4             For the foregoing reasons, the petition for review

5    is DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34(b).

12                                FOR THE COURT:
13                                Catherine O’Hagan Wolfe, Clerk
14
15




                                   4